Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse in the reply filed on 8/26/2022 is acknowledged.  This is found persuasive and hence, the restriction is withdrawn.  All claims were considered.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 6/24/2020 has been placed in the application file and the information referred to therein has been considered.

Specification
	The Specification filed 6/24/2020 are objected to:
	It is not clear as to what the label “ww” means in the figure 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10, 11, 13 are rejected under 35 U.S.C. 102(a1) as being anticipated by Hosoya (US 2013/0143090).
Regarding claim 1, a lithium metal oxide (LMO) cathode for a lithium battery cell comprising:
a current collector 110 having a length, the length defining a first end and a second end, a width, and a first side and a second side;
LMO active material applied to the first side and the second side of the current collector 110 such that the LMO active material applied to each respective side of the current collector has an inner face contiguous with the current collector and an outer face; and
a plurality of channels 114 extending widthwise across the cathode within the LMO active material applied to the first side and the LMO active material applied to the second side (see figure 5A);
wherein the LMO cathode is part of the lithium battery cell.
Regarding claim 10, the LMO active material comprises one or more of Lix+yMn2-yO4, wherein 0 <x < 1 and 0 <y <0.1, and Li2MnO3 [0083].
Regarding claim 11, a lithium battery cell, comprising:
an electrolyte;
an anode disposed within the electrolyte; and
a cathode disposed within the electrolyte, wherein the cathode includes:
a current collector having a length, the length defining a first end and a second end, a width, and a first side and a second side,
LMO active material applied to the current collector such that the LMO active material applied to each respective side of the current collector has an inner face contiguous with the current collector and an outer face, and
a plurality of channels extending widthwise across the cathode within the LMO active material applied to the first side and the LMO active material applied to the second side.
Regarding claim 13, the LMO active material comprises Lix+yMn2-yO4 wherein 0 < x < 1 and 0 < y <0.1 and Li2MnO3 [0083] and the anode comprises one or more of graphite and silicon [0107].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 9, 12, 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hosoya (US 2013/0143090).
Regarding claim 2, 14, the respective LMO active material applied to each of the first side and the second side of the current collector has a thickness of about 100 um to about 400 um, Hosoya discloses the positive electrode active material mixture layer is greater than of equal to 20 um and less than or equal to 100 um.  It is preferable to adjust the thickness of the positive electrode active material mixture layer as appropriate so that a crack and flaking are not caused [0094].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the thickness of the positive electrode in any thickness as long as a crack and flaking are not produced.
Regarding claim 14, and the anode has a total thickness of about 50 um to 200 um, Hosoya discloses the negative electrode active material mixture layer is greater than equal to 20 um and less than or equal to 100 um [0116].  MPEP states that prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with “sufficient specificity.”  See 2131.03.
Regarding claim 9, 12, the current collector has a width of 125 mm to 175 mm and a length of 400 mm to 600 mm, It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the current collector in various sizes depending on the size and shape of the battery.


Claims 3-5, 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hosoya (US 2013/0143090) as applied to claim 1, in view of Asari (US 2010/0086837).
Regarding claim 3, 15, the channels in the respective LMO active material applied to the first side and the second side of the current collector are spaced at most 3 mm apart, regarding claim 4, 16, the channels in the respective LMO active material applied to the first side and the second side of the current collector are spaced apart by 0.1 mm to 10 mm, regarding claim 5, 17, the channels in the respective LMO active material applied to the first side and the second side of the current collector have widths of 10 um to 60 um, Hosoya discloses in order to solve a problem with a battery active material cracking or flaking due to bends occurring in winding, the inventors have found that the stress applied on bends in a wound body which have a small radius of curvature can be reduced by using the following structure: in an electrode sheet of the wound body used in a square lithium secondary battery, a plurality of openings are formed at predetermined positions of an active material mixture layer. The inventors have also found that such a structure prevents deterioration of the electrode sheet due to charge and discharge of the square lithium secondary battery [0006, 0014, 0019].  Hosoya discloses a square lithium secondary battery including a wound body in which a collective sheet in which a positive electrode sheet and a negative electrode sheet overlap each other with a first separator interposed therebetween is wound while a second separator is put inside the collective sheet. In each of the positive electrode sheet and the negative electrode sheet, an active material mixture layer is provided on both surfaces of a current collector. The active material mixture layer on one or both surfaces of at least one of the positive electrode sheet and the negative electrode sheet includes a region with a plurality of openings and a region with no opening. At least a bent portion of the collective sheet is covered with the region with the plurality of openings [0020]. The plurality of openings are preferably arranged at equal intervals in the region with the plurality of openings [0023]. Alternatively, the distance between the plurality of openings may be gradually decreased closer to a bent portion in the collective sheet having the smallest radius of curvature [0024].  Further alternatively, the plurality of openings may be arranged more closely closer to a bent portion in the collective sheet having the smallest radius of curvature [0025].
Regarding claims 3-5, Asari discloses a layer of carbon nanotube with concave regions on an electrical conductor of a battery.  It is preferable that in the present invention, to reduce the tensile stress, the concave regions be formed in a stripe shape so as to extend in a direction parallel to the roll axis on the carbon nanotube layer disposed on the outer surface from which the carbon nanotube layer is likely to peel. It is preferable that the concave regions be formed only on an outer carbon nanotube layer, since this simplifies the manufacturing process [0058].  An optimal value of a horizontal width of the concave region (a horizontal width of a white portion sandwiched between the carbon nanotube layers 23 in FIG. 2) (Applicant’s claim 5) and an optimal value of the pitch of the concave region (a horizontal width of the carbon nanotube layer in FIG. 2) (Applicant’s claims 3, 4) change depending on the thickness of the electric conductor, the thickness of the carbon nanotube layer, the distance between the cathode lead wire and the anode lead wire, the number of turns of the electrode body, and the like [0060].	
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the channel spacing and the channel width of Hosoya, as taught by Asari, for the benefit of reducing the stress of Hosoya’s active material on bends in the wound body.

Claims 6, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hosoya (US 2013/0143090) as applied to claim 1, in view of Asari (US 2010/0086837) and Hata (JP 11-040146).
Regarding claim 6, 18, Hosoya does not disclose the channels in the respective LMO active material applied to the first side and the second side of the current collector extend inward from the respective outer surfaces of the LMO active materials to a depth that is 25% to 75% of the thickness of the respective LMO active material.  Asari discloses a layer of carbon nanotube with concave regions on an electrical conductor of a battery.  Asari teaches it is preferable that in the concave region, the surface of the electric conductor be not exposed but be covered with the carbon nanotube as in the configurations shown in FIGS. 4(b) and 4(c). According to these configurations shown in FIGS. 4(b) and 4(c), it is possible to prevent the decomposition of the electrolytic solution which is caused by the application of the voltage in a state where the electrolytic solution and the electric conductor are in direct contact with each other [0053]. 
Hata teaches channels in a positive active material in a battery comprising notches to improve flexibility and property suitable for rolling.  See Abstract.  The depth of the groove is in the rage between 0.01 mm and 0.4 mm.  This is for the benefit molding operation.  Also when it exceeds 0.4 mm, it lowers the strength of the positive electrode and causes it to break, causing trouble [0019].  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the depth of the channel of Hosoya, as taught by Hata, for the benefit of preventing the active material to break at the opening regions.



Allowable Subject Matter
Claims 7, 8, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is Hosoya (US 2013/0143090).  Hosoya does not disclose nor suggest:
the channels in the respective LMO active material applied to the first side and the second side of the current collector extend inward from the respective outer surfaces of the LMO active materials by depths that increase as the channels approach the lengthwise center of the cathode, as recited in claims 7 and 19.
Claims 8 and 20 depend from claim 7 or 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724